NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SCIELE PHARMA INC. (NOW KNOWN AS
SHIONOGI PHARMA INC.), AND'RX
CORPORATION, ANDRX PI-IARMACEUTICALS
INC. (DOING BUSINESS AS WATSON
LABORATORIES INC. - FLORIDA), ANDRX
PHARMACEUTICALS L.L.C., ANDRX
LABORATORIES (NJ) INC., ANDRX EU LTD., AND
ANDRX LABS L.L.C., ~
Plaintiffs-Appellees, _
V.
LUPIN LTD. AND LUPIN PHARMACEUTICALS
INC.,
Defen,dants-Appellants,
AND
MYLAN INC. AND MYLAN PHARMACEUTICALS
INC.,
Defen,dan,ts.
2012-1118
Appea1 from the United States District Court for the
District of Delaware in consolidated case no. 09-CV-0037,
Judge R0bert B. Kug1er.

sC1ELE PHARMA v. LUPIN mo 2
0N MOTION
Before LINN, Circuit Ju,dge.
0 R D E R
Lupin Ltd. et al. submit a motion for a stay, pending
appeal, of the preliminary injunction entered by the
United States District Court for the District of Delaware
on December 6, 2011. Lupin also moves to expedite the
appeal Lupin states that the appellees oppose.
Upon consideration thereof,
IT ls ORDERED THAT:
(1) The appellees are directed to respond to theme-
tion for a stay no later than 5:00pm on January 9, 2012.
Lupin’s reply is due no later than January 13, 20l2.
(2) The motion for expedited briefing on the merits is
granted to the extent that Lupin’s opening brief is due
within seven days from the date of filing of this order, the
appellees’ response brief is due within twenty-one days
from the date of service of Lupin’s opening brief, and
Lupin’s reply brief is due within seven days from the date
of service of the appellees response brief. Expedited
service should be used for the briefs.
nor 2 9 2011 ”/`33§§Z‘§F§l,,;T
Date J an Horbaly
Clerk
cc: Douglass C. Hochstetler, Esq. F8LEDp
. . EALSFOR
DaV1d B. Bassett, Esq. u's1Eg?:`§Bg;'»:AFg\Rgun
Mary B. Matterer, Esq. nw 2 9 2011
s19
lAN HORBALY
CLERi(